DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. “the device of claim 1, wherein the control unit further initiates the method of claim 6 when periodic features at least in the at least one distinguished area are detected in the sensor data at least of one of the surroundings sensors.”  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 5-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tim (DE 102017222183 A1). 
Regarding claim 1, Tim discloses (in at least fig. 1) a device for checking a calibration of surroundings sensors (abstract), wherein the surroundings sensors (US1, US2, USn) at least partially detect similar surroundings and each provide mutually time- synchronized sensor data (abstract), the device comprising: a control unit (paragraph [0018]; i.e.  the method can preferably be carried out fully automatically by a control unit of the motor vehicle, which can be provided either as an independent control unit, as part of a complete control unit network or integrated into other control units); wherein the control unit receives sensor data of the surroundings sensors, detecting periodic features at least for at least one distinguished area in the sensor data of the surroundings sensors belonging to the same surroundings (see at least [0018]; i.e. All environmental sensors preferably provide the control unit with its current measurements, i.e. the current sensor data), carrying out a transformation of the sensor data corresponding to the at least one distinguished area to a frequency domain at least for the at least one distinguished area, determining a frequency and/or a phase angle of the periodic features transformed to the frequency domain ([0021]-[0022]), and detecting a decalibration of the surroundings sensors based on a comparison of the determined frequencies and/or of the determined phase angles, and providing a result of the check (see at least paragraph [0019]; i.e. With the method for monitoring a plurality of environmental sensors of the motor vehicle, a decalibration of the environmental sensor can be detected in a particularly simple and reliable manner, and thus early or timely responds).
Regarding claim 2, Tim discloses (in at least fig. 1; abstract; [0018]-[0022]; [0026]-[0027]) the control unit further detects a decalibration in response to a frequency difference between the determined frequencies exceeding a predefined frequency threshold value and/or a phase difference between the determined phase angles exceeding a predefined phase threshold value.
Regarding claim 3, Tim discloses (in at least fig. 1; [0038]) the control unit further projects the sensor data of the surroundings sensors into an image space onto a velocity vector corresponding to a speed, and carries out the transformation to the frequency domain based on the projected sensor data.
Regarding claim 5, Tim discloses (in at least fig. 1; abstract) a transportation vehicle, comprising: surroundings sensors; and at least one device according to claim 1.
Regarding claim 6, Tim discloses (in at least figs. 1-3 and corresponding paragraphs) a method for checking a calibration of surroundings sensors (abstract), wherein the surroundings sensors at least partially detect similar surroundings and each provide mutually time-synchronized sensor data (at least abstract); wherein periodic features at least for at least one distinguished area are detected in the sensor data of the surroundings sensors belonging to the same surroundings ([0019]-[0029]); wherein a transformation of the sensor data corresponding to the at least one distinguished area to a frequency domain is carried out at least for the at least one distinguished area ([0019]-[0029]); wherein a frequency and/or a phase angle of the periodic features is determined in the sensor data transformed to the frequency domain ([0019]-[0029]); wherein a decalibration of the surroundings sensors is detected based on a comparison of the determined frequencies and/or of the determined phase angles; and wherein a result of the check is provided ([0019]-[0029]).
Regarding claim 7, Tim discloses (in at least figs. 1-3 and corresponding paragraphs) a decalibration is detected when a frequency difference between the determined frequencies exceeds a predefined frequency threshold value and/or when a phase difference between the determined phase angles exceeds a predefined phase threshold value.
Regarding claim 8, Tim discloses (in at least figs. 1-3 and corresponding paragraphs) the sensor data of the surroundings sensors are projected into an image space onto a velocity vector corresponding to a speed, wherein the transformation to the frequency domain takes place based on the projected sensor data.
Regarding claim 9, Tim discloses (in at least figs. 1-3 and corresponding paragraphs) the method begins when periodic features at least in the at least one distinguished area are detected in the sensor data of at least of one of the surroundings sensors.
Regarding claim 10, Tim discloses (in at least figs. 1-3 and corresponding paragraphs) at least one of the surroundings sensors is a camera, wherein the camera provides camera images as sensor data, and wherein a semantic segmentation of the camera images takes place, wherein the at least one distinguished area is recognized and detected based on the semantic segmentation.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELMITO BREVAL whose telephone number is (571)270-3099. The examiner can normally be reached M-Th~ 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELMITO BREVAL
Primary Examiner
Art Unit 2875



/ELMITO BREVAL/Primary Examiner, Art Unit 2875